PER CURIAM:
On February 13, 1978, the claimant’s wife was operating his 1974 Chevrolet Caprice on Route 52 in Gilbert, West Virginia, and was crossing the Gilbert Bridge when it struck a %” metal plate which had become loose and was in an upright position. The parties have stipulated that the bridge was owned and maintained by the respondent, and that the claimant’s vehicle sustained damages amounting to $1,142.18. Being of the opinion that liability exists and that the claimed damages are reasonable, the Court hereby makes an award in favor of the claimant in the amount of $1.142.18.
Award of $1,142.18.